995 F.2d 1067
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Armond D. SMITH, Plaintiff-Appellant,v.Patricia McGHEE, et al., Defendants-Appellees.
No. 92-4146.
United States Court of Appeals, Sixth Circuit.
June 10, 1993.

1
Before:  RYAN, Circuit Judge;  KRUPANSKY, Senior Circuit Judge, and JOINER, Senior District Judge.*

ORDER

2
Armond D. Smith appeals pro se from a district court judgment that dismissed his civil complaint under 28 U.S.C. § 1915(d).   His appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Smith seems to allege that a mother has allowed her child to become involved in extensive sexual activities and that a social worker has failed to investigate or prevent these activities.   He apparently desires either that criminal charges be brought against the mother or that he be given custody of her child.   He also offers to marry the child.   On August 14, 1992, the district court dismissed the case as frivolous under § 1915(d) because Smith had not alleged a viable basis for federal jurisdiction.   It is from this judgment that Smith now appeals.


4
A complaint may be dismissed as frivolous under § 1915(d) if it lacks an arguable basis in law or in fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).   The dismissal of a complaint under § 1915(d) is reviewed for an abuse of discretion on appeal.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).   The district court did not abuse its discretion in the present case because Smith's claims lack an arguable basis in law.


5
Accordingly, the district court's judgment is affirmed for the reasons well-stated in its order entered August 14, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation